Citation Nr: 9934602	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  95-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a combined schedular evaluation in excess of 
40 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which granted service connection 
for hearing loss, with assignment of a 10 percent disability 
rating.  The Board had remanded the veteran's claim of 
entitlement to service connection for hearing loss in 
December 1997.  The April 1998 rating decision was a full 
grant of the benefit sought on appeal.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The assignment of a 
10 percent disability rating for the veteran's hearing loss 
resulted in a combined schedular evaluation of 40 percent.  
The veteran stated that although he agreed with the 
assignment of a 10 percent disability rating for his hearing 
loss, he felt that the combined evaluation should have been 
higher than 40 percent.

The issue of entitlement to a combined schedular evaluation 
in excess of 40 percent is the only issue before the Board.  
After the veteran perfected his appeal as to this issue in 
June 1998, he filed a claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  A March 1999 rating decision denied 
increased ratings for the veteran's service-connected 
disabilities and denied entitlement to TDIU.  The RO then 
erroneously issued a supplemental statement of the case that 
addressed these issues even though the veteran had not 
disagreed with this determination.  See 38 C.F.R. §§ 19.29, 
19.30, 19.31, and 20.201 (1999).  The veteran did submit a 
statement in March 1999 discussing his medical conditions, 
but the RO informed him that this statement could not be 
accepted as a notice of disagreement because it was not clear 
the issues with which he was disagreeing.  See 38 C.F.R. 
§ 19.26 (1999).  He was asked to clarify whether he was 
submitting a notice of disagreement, and, if so, with which 
issues.  The veteran did not respond.

The veteran's representative submitted a statement in July 
1999 that included the issues of entitlement to increased 
ratings for the veteran's service-connected disabilities and 
entitlement to TDIU and indicated that the veteran had 
appealed these issues.  However, as discussed above, the 
veteran has not submitted an adequate notice of disagreement 
with respect to any of the issues adjudicated in the March 
1999 rating decision.  The RO informed him that he had to 
specifically state the issues with which he disagreed, and he 
did not respond.  Therefore, none of the veteran's claims for 
increased ratings or TDIU are currently before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
sickle cell anemia with retinopathy, evaluated as 30 percent 
disabling; pes planus, evaluated as 10 percent disabling; 
hearing loss, evaluated as 10 percent disabling; and 
hemorrhoids, evaluated as zero percent disabling.

2.  The combined evaluation for the veteran's service-
connected disabilities is 40 percent. 


CONCLUSION OF LAW

The veteran is not entitled to a combined schedular 
evaluation in excess of 40 percent for his service-connected 
disabilities.  38 U.S.C.A. §§ 1155 and 1157 (West 1991); 38 
C.F.R. § 4.25 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A December 1972 rating decision, inter alia, granted service 
connection for pes planus and hemorrhoids, with assignment of 
a zero percent disability rating for each disorder.  A Board 
decision of May 1974 granted service connection for sickle 
cell anemia, and a June 1974 rating decision assigned a 30 
percent disability rating for this condition, effective 
August 29, 1972.  A June 1979 rating decision reduced the 
evaluation for the veteran's sickle cell anemia to zero 
percent, effective September 1, 1979.  However, a December 
1979 rating decision assigned a 10 percent disability rating 
sickle cell anemia, effective September 1, 1979.  

A March 1994 rating decision assigned a 30 percent disability 
rating for the veteran's sickle cell anemia and a 10 percent 
disability rating for his pes planus.  These evaluations were 
effective September 23, 1993, resulting in a combined 
schedular evaluation of 40 percent.  An April 1998 rating 
decision granted service connection for hearing loss, with 
assignment of a 10 percent disability rating, effective 
August 11, 1994.  The combined schedular evaluation of 40 
percent was continued.  The veteran argued that he should 
have a combined evaluation of 50 percent since he had 
previously received a combined evaluation of 40 percent for 
his other service-connected disabilities. 


II.  Legal Analysis

The veteran's service-connected disorders are evaluated under 
the Combined Ratings Table set forth at 38 C.F.R. § 4.25.  
See 38 U.S.C.A. §§ 1155 and 1157 (West 1991).  Combined 
ratings result from the consideration of the efficiency of 
the individual as affected first by the most disabling 
condition, then by the less disabling condition, then by 
other less disabling conditions, if any, in the order of 
severity.  Thus, a person having a 60 percent disability is 
considered 40 percent efficient.  Proceeding from this 40 
percent efficiency, the effect of a further 30 percent 
disability is to leave only 70 percent of a person's 
efficiency remaining after consideration of the first 
disability, or 28 percent efficiency altogether.  The 
individual is thus 72 percent disabled.  38 C.F.R. § 4.25 
(1999).

The combined value of the service-connected disabilities is 
then converted to the nearest number divisible by 10, and 
combined values ending in 5 are adjusted upward.  Thus, with 
a 50 percent disability and a 30 percent disability, the 
combined value will be found to be 65 percent, but the 65 
percent must be converted to 70 percent to represent the 
final degree of disability.  Similarly, with a disability of 
40 percent, and another disability of 20 percent, the 
combined value is found to be 52 percent, but the 52 percent 
must be converted to the nearest degree divisible by 10, 
which is 50 percent.  If there are more than two 
disabilities, the disabilities will be arranged in the exact 
order of their severity, and the combined value for the first 
two will be found as for two disabilities.  The combined 
value will be combined with the degree of the third 
disability (in order of severity).  Thus, if there are three 
disabilities ratable at 60 percent, 40 percent, and 20 
percent, respectively, the combined value for the first two 
under the Combined Ratings Table is 76 percent.  This 76 
percent will be combined with 20, and the combined value for 
the three is 81 percent.  This combined value will be 
converted to the nearest degree divisible by 10, which is 80 
percent.  The same procedure will be employed when there are 
four or more disabilities.  38 C.F.R. § 4.25(a) (1999).  The 
conversion to the nearest degree divisible by 10 will be done 
only once per rating decision, will follow the combining of 
all disabilities, and will be the last procedure in 
determining the combined degree of disability.  38 C.F.R. § 
4.25(b) (1999).

As of September 23, 1993, the veteran's service-connected 
disabilities consisted of:  sickle cell anemia with 
retinopathy, evaluated as 30 percent disabling; pes planus, 
evaluated as 10 percent disabling; and hemorrhoids, evaluated 
as zero percent disabling.  The order of severity of the 
veteran's compensable service-connected disabilities as of 
September 23, 1993, was therefore 30 percent and 10 percent.  
Thirty percent combined with 10 percent equals 37 percent 
under the Combined Ratings Table.  This combined value, 
converted to the nearest degree divisible by 10, yielded a 
combined schedular rating of 40 percent effective as of 
September 23, 1993. 

As of August 11, 1994, the veteran was assigned a 10 percent 
disability rating for hearing loss.  The order of severity of 
the veteran's compensable service-connected disabilities as 
of August 11, 1994, was therefore 30 percent, 10 percent, and 
10 percent.  Thirty percent combined with 10 percent equals 
37 percent under the Combined Ratings Table.  Thirty-seven 
percent combined with 10 percent equals 43 percent.  This 
combined value, converted to the nearest degree divisible by 
10, also yielded a combined schedular rating of 40 percent 
effective as of August 11, 1994.

In a case where the law is dispositive of a claim on appeal, 
the claim should be denied because of lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  There is a lack of entitlement under the law to a 
higher combined schedular evaluation based on the disability 
ratings assigned by the RO.  Therefore, the veteran's claim 
for a combined schedular evaluation in excess of 40 percent 
for his service-connected disabilities is denied.


ORDER

Entitlement to a combined schedular evaluation in excess of 
40 percent for the veteran's service-connected disabilities 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

